Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
March 15, 2007








 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed March 15, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00207-CV
____________
 
IN RE RAY ALBERT JONES, JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On March
12, 2007, relator filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator asked this court to compel Bill White, the Mayor of the City
of Houston, to notify relator whether his application for a place on the City
of Houston Special Election Ballot had been rejected.  Relator also filed
a motion for emergency temporary relief.
Subsequently,
relator filed a motion to withdraw the petition for writ of mandamus and motion
for emergency relief.  Accordingly, we grant relator=s motion.d dismiss the petition for
writ of mandamus. The motion for emergency relief is denied as moot. 
 
 
PER CURIAM
 
Petition Dismissed and Memorandum
Opinion filed March 15, 2007.
Panel consists of Justices Yates,
Frost, and Seymore.